Taylor, J.,
Concurring.
I concur in the judgment of reversal in this case. But there is another, to my mind, serious question as to the admissibility of the ante mortem statement of the deceased as a tohol-e. This statement winds up with the following sentences: “I had been warned that two negroes were on my train and they were dangerous, and to be careful.” “That is the reason I did not take any chances and shot first.” This so-called warning to the deceased *646of the fact that two negroes were on his train who were dangerous characters, that had a strong tendency to injuriously affect the defendant in his trial, was the veriest hearsay, that had no proper place as a part of the ante mortem statement of the deceased, and the fact of its being made a part of a dying declaration does not add anything to its admissibility in evidence, or change its character in the' least as legally prohibited hearsay. While I greatly doubt the admissibility of any part of this dying declaration because of the unsatisfactory proofs of the predicate for its admission, yet upon another trial of the casé I do not think that the last two above quoted sentences of said written dying declaration should be permitted to go to the jury. I think also that the evidence fails to establish the requisite premeditated design.